


110 HR 2621 IH: Teacher and Nurse Support Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2621
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Porter) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to expand the
		  loan forgiveness program for teachers, to provide a loan forgiveness program
		  for nurses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher and Nurse Support Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)According to the
			 National Center for Education Statistics, over the next 10 years, the United
			 States will need more than 2,000,000 new teachers to replace the teachers who
			 are retiring or leaving the classroom for other careers.
				(2)The Hart-Rudman
			 National Security Report on education recommended that the President direct the
			 Department of Education to work with the States to devise a comprehensive plan
			 to avert a looming shortage of high-quality teachers.
				(3)According to the
			 National Center for Education Statistics, 20 percent of all new teachers leave
			 the teaching profession within 3 years. Providing loan forgiveness or loan
			 cancellation is one step that would help retain high-quality teachers in
			 schools that need teachers.
				(4)The American Hospital Association has
			 reported more than 118,000 unfilled registered nurse positions in hospitals in
			 the United States. Additionally, the National Commission on Nursing Workforce
			 for Long-Term Care released a report in May, 2005, stating that there are
			 nearly 100,000 vacant nursing positions in long-term care facilities on any
			 given day, and the nurse turnover rate exceeds 50 percent. The shortage is
			 costing long-term care facilities an estimated $4 billion a year in recruitment
			 and training expenses.
				(5)College loans are
			 more of a burden than ever for students and families. According to a recent
			 United States Public Interest Research Group report, average student loan debt
			 almost doubled from $9,200 in 1992–1993 to $16,928 in 1999–2000.
				(b)PurposeThe
			 purpose of this Act is to improve access to, and the delivery of, high-quality
			 educational and health services throughout the United States by reducing the
			 shortage of qualified teachers and nurses.
			3.Loan
			 forgiveness
			(a)Loan
			 forgivenessSection 428J of the Higher Education Act of 1965 (20 U.S.C.
			 1078–10) is amended to read as follows:
				
					428J.Loan
				forgiveness for teachers and nurses
						(a)Statement of
				purposeIt is the purpose of this section to encourage
				individuals to enter and continue in the teaching and nursing professions.
						(b)Program
				authorized
							(1)In
				generalThe Secretary shall carry out a program to forgive, in
				accordance with this section, the student loan debt of any borrower who has one
				or more loans described under
				paragraph (2) made on or after October
				1, 1998, and who—
								(A)has been
				employed—
									(i)as
				a full-time teacher—
										(I)in a school that
				qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan
				recipients who teach in those schools;
										(II)if employed as a
				secondary school teacher, is teaching a subject area that is relevant to the
				borrower’s academic major as certified by the chief administrative officer of
				the public or nonprofit private secondary school in which the borrower is
				employed; and
										(III)if employed as
				an elementary school teacher, has demonstrated, as certified by the chief
				administrative officer of the public or nonprofit private elementary school in
				which the borrower is employed, knowledge and teaching skills in reading,
				writing, mathematics, and other areas of the elementary school curriculum;
				or
										(ii)as a full-time
				eligible nurse—
										(I)in a clinical
				setting; or
										(II)as a member of
				the nursing faculty at an accredited school of nursing (as those terms are
				defined in section 801 of the Public Health Service Act (42 U.S.C. 296));
				and
										(B)is not in default
				on a loan for which the borrower seeks forgiveness.
								(2)Method of loan
				forgivenessTo provide the
				loan forgiveness authorized in
				paragraph (1), the Secretary shall,
				subject to
				paragraph (3), carry out a
				program—
								(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount (as
				determined under
				subsection (c)) for a loan made under
				section 428 or 428H of this part; and
								(B)to cancel a qualified loan amount (as so
				determined) for a Federal Direct Stafford Loan or a Federal Direct Unsubsidized
				Stafford Loan made under part D of this title;
								(3)Treatment of
				consolidation loansA loan
				amount for a loan made under section 428C or section 455(g) may be a qualified
				loan amount for the purposes of
				paragraph (2) only to the extent that
				such loan amount was used to repay a loan made under section 428 or 428H, a
				Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan
				for a borrower who meets the requirements of
				paragraph (1), as determined in
				accordance with regulations prescribed by the Secretary.
							(c)Qualified loan
				amount
							(1)In
				general
								(A)Aggregate
				amountThe Secretary shall, in installments in accordance with
				subparagraph (B), forgive under
				this section not more than $17,500 in the aggregate of the student loan
				obligation of a borrower.
								(B)Annual
				installmentsThe Secretary
				shall forgive the student loan obligation of a borrower in annual installments
				after each of 5 years of service described in
				clause (i) or (ii) of subsection (b)(1)(A)(i)
				in an amount not to exceed the lesser of the remaining
				outstanding obligation of the borrower or—
									(i)$2,000 at the
				completion of the first year of such service;
									(ii)$2,500 at the
				completion of the second year of such service;
									(iii)$3,500 at the
				completion of the third year of such service;
									(iv)$4,500 at the
				completion of the fourth year of such service; and
									(v)$5,000 at the
				completion of the fifth year of such service.
									(2)Forbearance on
				qualified loan amountA holder of a loan on which a borrower is
				seeking forgiveness under this section—
								(A)shall grant
				forbearance, at the request of the borrower, in annual increments for each of
				the years of qualifying service if the holder believes, at the time of the
				borrower’s annual request, that the amount expected to be forgiven under this
				section at the completion of the period of qualifying service will satisfy the
				anticipated remaining outstanding balance on the loan; and
								(B)may offer other
				forbearance options to the borrower.
								(d)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
						(e)ConstructionNothing
				in this section shall be construed to authorize any refunding of any repayment
				of a loan.
						(f)List of
				schoolsIf the list of schools in which a teacher may perform
				service pursuant to
				subsection (b)(1)(A)(i) is not
				available before May 1 of any year, the Secretary may use the list for the year
				preceding the year for which the determination is made to make the service
				determination.
						(g)Additional
				eligibility provisions
							(1)Continued
				eligibility for teachersAny teacher who performs service in a
				school that—
								(A)meets the
				requirements of
				subsection (b)(1)(A)(i)(I) in
				any year during such service; and
								(B)in a subsequent
				year fails to meet the requirements of that subsection,
								may
				continue to teach in the school and shall be eligible for loan forgiveness
				pursuant to
				subsection (b).(2)Prevention of
				double benefitsNo borrower may, for the same service, receive a
				benefit under both this subsection and—
								(A)subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et
				seq.); or
								(B)section 846 of the
				Public Health Service Act (42 U.S.C.
				297n).
								(h)DefinitionsIn
				this section:
							(1)Eligible
				nurseThe term eligible nurse means a nurse who
				meets all of the following:
								(A)The nurse graduated
				from—
									(i)an
				accredited school of nursing (as those terms are defined in section 801 of the
				Public Health Service Act (42 U.S.C.
				296));
									(ii)a
				nursing center; or
									(iii)an academic
				health center that provides nurse training.
									(B)The nurse holds a
				valid and unrestricted license to practice nursing in the State in which the
				nurse practices in a clinical setting.
								(C)The nurse holds 1
				or more of the following:
									(i)A
				graduate degree in nursing or equivalent degree.
									(ii)A
				nursing degree from a collegiate school of nursing (as defined in section 801
				of the Public Health Service Act (42
				U.S.C. 296)).
									(iii)A nursing degree
				from an associate degree school of nursing (as defined in section 801 of the
				Public Health Service Act (42 U.S.C.
				296)).
									(iv)A
				nursing degree from a diploma school of nursing (as defined in section 801 of
				the Public Health Service Act (42
				U.S.C. 296)).
									(2)YearThe term year, where applied
				to service as a teacher (or service as a member of the nursing faculty at an
				accredited school of nursing (as those terms are defined in section 801 of the
				Public Health Service Act (42 U.S.C.
				296))), means an academic year as defined by the
				Secretary.
							.
			(b)Repeal of loan
			 cancellation provisionSection 460 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087j) is repealed.
			4.Phase out of
			 current programAn individual
			 who began the required period of teaching described in section 428J(b)(1) or
			 460(b)(1)(A) of the Higher Education Act of
			 1965 (20 U.S.C. 1078–10 and 1087j) as such sections were in effect
			 on the day before the date of enactment of this Act, shall—
			(1)be eligible to
			 receive loan forgiveness or loan cancellation in the amount described in, and
			 in accordance with the requirements of, such sections as in effect on the day
			 before the date of enactment of this Act; and
			(2)not be eligible to
			 receive loan forgiveness under section 428J of the
			 Higher Education Act of 1965 as in
			 effect on the date of enactment of this Act.
			
